Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 1 of 9 Page ID #:1



     Ryan E. Hatch (CA SB No. 235577)
 1   ryan@ryanehatch.com
     Law Office of Ryan E. Hatch, PC
 2   13323 Washington Blvd., Suite 100
     Los Angeles, CA 90066
 3   Work: 310-279-5076
     Mobile: 310-435-6374
 4   Fax: 310-693-5328
 5
     Isaac Rabicoff
 6   (Pro Hac Vice Admission Pending)
     RABICOFF LAW LLC
 7
     73 W Monroe St
 8   Chicago, IL 60603
     773-669-4590
 9
     isaac@rabilaw.com
10
     Attorneys for Plaintiff
11   Inventergy LBS, LLC
12                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                            LOS ANGELES DIVISION
14
15
     Inventergy LBS, LLC,
                                                      Case No. 2:19-cv-7971
16
            Plaintiff,
17                                                    Patent Case
            v.
18                                                    Jury Trial Demanded
19   One Step GPS, LLC,

20          Defendant.
21
22                       COMPLAINT FOR PATENT INFRINGEMENT
23
           Plaintiff Inventergy LBS, LLC ("Inventergy"), through its attorneys,
24
25
     complains of One Step GPS, LLC ("One Step"), and alleges the following:

26
27
28
                                                1
                                    Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 2 of 9 Page ID #:2




 1                                            PARTIES

 2         1.     Plaintiff Inventergy LBS, LLC is a corporation organized and existing
 3   under the laws of Delaware that maintains its principal place of business at 900 East
 4
     Hamilton Avenue, Campbell, CA 95008.
 5
 6         2.     Defendant One Step GPS, LLC is a corporation organized and existing
 7
     under the laws of California that maintains its principal place of business at 675
 8
     Glenoaks Blvd, Suite C, Los Angeles, CA 91340.
 9
10                                         JURISDICTION
11         3.     This is an action for patent infringement arising under the patent laws
12
     of the United States, Title 35 of the United States Code.
13
14         4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§

15   1331 and 1338(a).
16
           5.     This Court has personal jurisdiction over Defendant because it has
17
18   engaged in systematic and continuous business activities in this District, and is
19   incorporated in this District's state. As described below, Defendant has committed
20
     acts of patent infringement giving rise to this action within this District.
21
22                                             VENUE
23         6.     Venue is proper in this District under 28 U.S.C. § 1400(b) because
24
     Defendant has committed acts of patent infringement in this District, has an
25
26
     established place of business in this District, and is incorporated in this District's

27   state. In addition, Inventergy has suffered harm in this district.
28
                                                   2
                                       Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 3 of 9 Page ID #:3




 1                                      PATENTS-IN-SUIT

 2         7.     Inventergy is the assignee of all right, title and interest in United States
 3   Patent Nos. 10,129,695 (the "'695 Patent"); 9,219,978 (the "'978 Patent");
 4
     (collectively the "Patents-in-Suit"); including all rights to enforce and prosecute
 5
 6   actions for infringement and to collect damages for all relevant times against
 7
     infringers of the Patents-in-Suit. Accordingly, Inventergy possesses the exclusive
 8
     right and standing to prosecute the present action for infringement of the Patents-in-
 9
10   Suit by Defendant.
11
                                        The '695 Patent
12
           8.     The '695 Patent is entitled "System and method for communication
13
14   with a tracking device," and issued 11/13/2018. The application leading to the '695
15
     Patent was filed on 8/23/2017, which ultimately claims priority from provisional
16
     application number 61/065,116, filed on 2/8/2008. A true and correct copy of the
17
18   '695 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.
19
           9.     The '695 Patent is valid and enforceable.
20
                                       THE '978 PATENT
21
22
           10.    The '978 Patent is entitled "System and method for communication
23
24   with a tracking device," and issued 12/22/2015. The application leading to the '978
25   Patent was filed on 6/24/2014, which ultimately claims priority from provisional
26
27
28
                                                  3
                                      Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 4 of 9 Page ID #:4




 1   application number 61/065,116, filed on 2/8/2008. A true and correct copy of the

 2   '978 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.
 3
           11.    The '978 Patent is valid and enforceable.
 4
 5                      COUNT 1: INFRINGEMENT OF THE '695 PATENT

 6         12.    Inventergy incorporates the above paragraphs herein by reference.
 7
           13.    Direct Infringement. Defendant has been and continues to directly
 8
     infringe one or more claims of the '695 Patent in at least this District by making,
 9
10   using, offering to sell, selling and/or importing, without limitation, at least One
11
     Step's Personal Vehicle GPS Tracking system (among the "Exemplary One Step
12
     Products") that infringe at least exemplary claims 1 of the '695 Patent (the
13
14   "Exemplary '695 Patent Claims") literally or by the doctrine of equivalence. On
15
     information and belief, numerous other devices that infringe the claims of the '695
16
     Patent have been made, used, sold, imported, and offered for sale by Defendant
17
18   and/or its customers.
19
           14.    Defendant also has and continues to directly infringe, literally or under
20
     the doctrine of equivalents, the Exemplary '695 Patent Claims, by having its
21
22   employees internally test and use these Exemplary Products.
23
           15.    The service of this Complaint upon Defendant constitutes actual
24
25
     knowledge of infringement as alleged here.

26         16.    Despite such actual knowledge, Defendant continues to make, use, test,
27
     sell, offer for sale, market, and/or import into the United States, products that
28
                                                  4
                                      Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 5 of 9 Page ID #:5




 1   infringe the '695 Patent. On information and belief, Defendant has also continued to

 2   sell the Exemplary One Step Products and distribute product literature and website
 3
     materials inducing end users and others to use its products in the customary and
 4
 5   intended manner that infringes the '695 Patent. Thus, on information and belief,

 6   Defendant is contributing to and/or inducing the infringement of the '695 Patent.
 7
           17.    Induced Infringement. Defendant actively, knowingly, and
 8
 9   intentionally has been and continues to induce infringement of the '695 Patent,

10   literally or by the doctrine of equivalence, by selling Exemplary One Step Products
11
     to their customers for use in end-user products in a manner that infringes one or
12
13   more claims of the '695 Patent.

14         18.    Contributory Infringement. Defendant actively, knowingly, and
15
     intentionally has been and continues materially contribute to their own customers'
16
17   infringement of the '695 Patent, literally or by the doctrine of equivalence, by selling
18   Exemplary One Step Products to their customers for use in end-user products in a
19
     manner that infringes one or more claims of the '695 Patent.
20
21         19.    Exhibit 3 includes charts comparing the Exemplary '695 Patent Claims
22   to the Exemplary One Step Products. As set forth in these charts, the Exemplary
23
     One Step Products practice the technology claimed by the '695 Patent. Accordingly,
24
25   the Exemplary One Step Products incorporated in these charts satisfy all elements of
26   the Exemplary '695 Patent Claims.
27
28
                                                   5
                                       Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 6 of 9 Page ID #:6




 1         20.    Inventergy therefore incorporates by reference in its allegations herein

 2   the claim charts of Exhibit 3.
 3
           21.    Inventergy is entitled to recover damages adequate to compensate for
 4
 5   Defendant's infringement.

 6                      COUNT 2: INFRINGEMENT OF THE '978 PATENT
 7
           22.    Inventergy incorporates the above paragraphs herein by reference.
 8
           23.    Direct Infringement. Defendant has been and continues to directly
 9
10   infringe one or more claims of the '978 Patent in at least this District by making,
11
     using, offering to sell, selling and/or importing, without limitation, at least the
12
     Exemplary One Step Products that infringe at least exemplary claims 1 of the '978
13
14   Patent (the "Exemplary '978 Patent Claims") literally or by the doctrine of
15
     equivalence. On information and belief, numerous other devices that infringe the
16
     claims of the '978 Patent have been made, used, sold, imported, and offered for sale
17
18   by Defendant and/or its customers.
19
           24.    Defendant also has and continues to directly infringe, literally or under
20
     the doctrine of equivalents, the Exemplary '978 Patent Claims, by having its
21
22   employees internally test and use these Exemplary Products.
23
           25.    The service of this Complaint upon Defendant constitutes actual
24
25
     knowledge of infringement as alleged here.

26         26.    Despite such actual knowledge, Defendant continues to make, use, test,
27
     sell, offer for sale, market, and/or import into the United States, products that
28
                                                  6
                                      Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 7 of 9 Page ID #:7




 1   infringe the '978 Patent. On information and belief, Defendant has also continued to

 2   sell the Exemplary One Step Products and distribute product literature and website
 3
     materials inducing end users and others to use its products in the customary and
 4
 5   intended manner that infringes the '978 Patent. Thus, on information and belief,

 6   Defendant is contributing to and/or inducing the infringement of the '978 Patent.
 7
           27.    Induced Infringement. Defendant actively, knowingly, and
 8
 9   intentionally has been and continues to induce infringement of the '978 Patent,

10   literally or by the doctrine of equivalence, by selling Exemplary One Step Products
11
     to their customers for use in end-user products in a manner that infringes one or
12
13   more claims of the '978 Patent.

14         28.    Contributory Infringement. Defendant actively, knowingly, and
15
     intentionally has been and continues materially contribute to their own customers'
16
17   infringement of the '978 Patent, literally or by the doctrine of equivalence, by selling
18   Exemplary One Step Products to their customers for use in end-user products in a
19
     manner that infringes one or more claims of the '978 Patent.
20
21         29.    Exhibit 4 includes charts comparing the Exemplary '978 Patent Claims
22   to the Exemplary One Step Products. As set forth in these charts, the Exemplary
23
     One Step Products practice the technology claimed by the '978 Patent. Accordingly,
24
25   the Exemplary One Step Products incorporated in these charts satisfy all elements of
26   the Exemplary '978 Patent Claims.
27
28
                                                   7
                                       Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 8 of 9 Page ID #:8




 1         30.    Inventergy therefore incorporates by reference in its allegations herein

 2   the claim charts of Exhibit 4.
 3
           31.    Inventergy is entitled to recover damages adequate to compensate for
 4
 5   Defendant's infringement.

 6                                        JURY DEMAND
 7
           32.    Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy
 8
     respectfully requests a trial by jury on all issues so triable.
 9
10                                     PRAYER FOR RELIEF
11   WHEREFORE, Inventergy respectfully requests the following relief:
12
           A.     A judgment that the '695 Patent is valid and enforceable;
13
14         B.     A judgment that the '978 Patent is valid and enforceable;

15         C.     A judgment that Defendant has infringed, contributorily infringed,
16
                  and/or induced infringement of one or more claims of the '695 Patent;
17
18         D.     A judgment that Defendant has infringed, contributorily infringed,
19                and/or induced infringement of one or more claims of the '978 Patent;
20
           E.     An accounting of all damages not presented at trial;
21
22         F.     A judgment that awards Inventergy all appropriate damages under 35
23                U.S.C. § 284 for Defendant's past infringement, and any continuing or
24
                  future infringement of the Patents-in-Suit, up until the date such
25
26                judgment is entered, including pre- or post-judgment interest, costs, and
27                disbursements as justified under 35 U.S.C. § 284 and, if necessary, to
28
                                                   8
                                       Complaint with Jury Demand
Case 2:19-cv-07971-GW-AFM Document 1 Filed 09/13/19 Page 9 of 9 Page ID #:9




 1             adequately compensate Inventergy for Defendant's infringement, an

 2             accounting:
 3
              i.   that this case be declared exceptional within the meaning of 35
 4
 5                 U.S.C. § 285 and that Inventergy be awarded its reasonable

 6                 attorneys' fees against Defendant that it incurs in prosecuting this
 7
                   action;
 8
 9           ii.   that Inventergy be awarded costs, and expenses that it incurs in

10                 prosecuting this action; and
11
            iii.   that Inventergy be awarded such further relief at law or in equity as
12
13                 the Court deems just and proper.

14
15
     Dated: September 13, 2019                   Respectfully submitted,
16
                                                 /s/ Ryan E. Hatch
17                                               Ryan E. Hatch (CA SB No. 235577)
18
                                                 ryan@ryanehatch.com
                                                 Law Office of Ryan E. Hatch, PC
19                                               13323 Washington Blvd., Suite 100
                                                 Los Angeles, CA 90066
20                                               Work: 310-279-5076
                                                 Mobile: 310-435-6374
21                                               Fax: 310-693-5328

22                                               Isaac Rabicoff
                                                 (Pro Hac Vice admission pending)
23                                               Rabicoff Law LLC
                                                 73 W Monroe St
24                                               Chicago, IL 60603
                                                 (773) 669-4590
25                                               isaac@rabilaw.com

26                                               Counsel for Plaintiff
                                                 Inventergy LBS, LLC
27
28
                                                9
                                    Complaint with Jury Demand
